Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 7/8/2022 is acknowledged.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of length and implied phrases.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The dependent claims do not cure the deficiencies.
Claim 1 recites the limitation "the sequence" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “a sequence”.
Claim 1 recites the limitation "the surface" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “a surface”.
Claim 1 recites the limitation "the heat preservation time" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “the heat treatment time”.
Claim 1 recites the limitation "the heating rate" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “a heating rate”.
Claim 1 recites the limitation "the cooling rate" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “a cooling rate”.

Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is ‘661 (CN109576661A) in view of ‘409 (CN108754409A).  ‘661 teaches a preparation method of a zirconium-titanium based alloy embedded aluminized layer (abstract) comprising the steps: preparing a zirconium-titanium based alloy and a penetrant, including alumina, into a crucible from bottom to top in the sequence of a first zirconium-titanium alloy and a penetrant (‘661 Claim 1; Step 1-2 and 4); compacting (‘661 Claim 1; Step 4); carrying out heat treatment in an inert atmosphere at a temperature of 900-1400C for 0.5-10 hours (‘661 Claim 1; Step 4) and a heating rate of 10C/min (Specific implementation method (8)); and cooling (Specific implementation method (8)). ‘409 teaches an alternative to heat treatment in an inert atmosphere by embedding in an activated carbon powder (pg. 3 para. 8).  
Grunke (US 5562999) is also cited as pertinent prior art.  Grunke teaches an aluminum diffusion coating by a powder pack process wherein a Ti/Al/C alloy is used for generating a donor gas (col. 3 ln. 31-45).  
The prior art does not teach or suggest a method as claimed including the sequence of a first penetrant layer, a first zirconium-titanium-based alloy, a second penetrant layer, a second zirconium-titanium-based alloy, a third penetrant layer, an activated carbon powder, and an alkali metal halide wherein the mass ratio of the activated carbon powder to the alkali metal halide is 1-3: 4-6 and the mass ratio of the first penetrant layer to the second penetrant layer to the third penetrant layer is 1-4: 2-8: 1-4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712